 WESTERN TUG AND BARGECORP.163Western Tug and Barge CorporationandClaude C.Bailey,Jr. Case 20-CA-7892November 9, 1973DECISION AND ORDERBy CHAumAN MILLER AND MEMBERSKENNEDY AND PENELLOOn April 23, 1973, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the recommend-ed Order of the Administrative Law Judge andherebyordersthat the complaint be, and it hereby is,dismissed in itsentirety.1In excepting to the dismissalof the complaint by the AdministrativeLaw Judge,theGeneralCounsel contends,inter alia,that the burden ofproof was on Respondent to establishthat it hada legitimate businessreason for accelerating the hire of James Armstrong as a replacement forone of its masters that was going to retireas of January 1, 1973. We do notagree. The burden of establishingevery element of a violation under the Actis on the GeneralCounselIn this case,we find that he had failed to meetthat burden.The General Counsel does not contend,thatRespondentdecided to hire Armstrong' in order todepriveBailey, the allegeddiscnminatee, of casual workand to make good VicePresidentWilliams'threat that Bailey wouldno longer work forRespondent if he had signed acard for theIBU. The fact thatRespondenthired Armstrong4 days afterthis threat cannot establisha prima faciecase of unlawful motivation, whenthe fact is that Respondent continued to utilizeBailey's servicesto a greaterextent thanthose of anyother casual employee,and indeed,of thetotalofallother casuals. In these circumstances it was not for Respondent to comeforwardwith evidencethat it hadvalid business reasons for hiringArmstrongwhen it did.Accordingly,we affirm the decision of theAdministrativeLaw Judgeto dismiss the complaint.DECISIONSTATEMENT OF THE CASERICHARD J.BOYCE, Administrative Law Judge:This casewas tried before me in San Francisco, California, onMarch 15,1972.The charge was filed November 2, 1972,by Claude C.Bailey,Jr.,herein called Bailey. Thecomplaint issued December 12, 1972,alleging that WesternTug and Barge Corporation,herein called Respondent,violated Section 8(a)(1) and(3) of the National LaborRelations Act, as amended.IssuesThe issues are whether Respondent withheld availableemployment from Bailey in and after August 1972; and, ifso,whether that withholding was motivated by Bailey'ssupport of the Inland Boatman's Union,herein called IBU,thereby violating Section 8(a)(3) and (1)of the Act.'The parties were given full opportunity at the trial toparticipate,to introduce relevant evidence,to examine andcross-examine witnesses, and to argue orally.Briefs, whichhave been carefully considered,subsequently were filed forthe General Counsel and Respondent.Upon the entire record in the case,and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation with a place ofbusiness in Richmond,California,from which it is engagedin providing tugboat services in San Francisco Bay andadjacent waters.During the year immediately precedingissuance of the complaint, a representative period,Respon-dent performed tugboat services valued in excess of$50,000 for Standard Oil of California, Santa Fe-Pomeroy,Inc., Ideal Cement Co., Pacific-Hawaiian Lines, and PeterKiewit Sons'Co., each of which annually engages inbusiness satisfying the Board's direct inflow and outflowstandards.Respondent is an employer within the meaning ofSection 2(6) and(7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and I find,that the IBU andMasters, Mates &Pilots Union, Local No.17, herein calledMM&P, both arelabor organizations within the meaningof Section 2(5) of the Act.1Respondent, in its answer, asserted the affirmative defense that theissues herein should be resolvedby arbitrationunder the doctrineofCollyerInsulatedWire,192 NLRB 837.This defense was withdrawn at the close ofthe trial on the stated ground that there is no apparent issue of contractinterpretation.For thatreason,and becausethe theoryof the GeneralCounsel's case is that Respondent discriminated against Bailey forsupporting a labor organization in opposition to the union-party to thegrievance/arbitration agreement,I conclude that it would be improper toinvoketheCollyerdoctrinein this case.Cf.KansasMeat Packers. 198NLRB No. 2207 NLRB No. 28 164DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA.FactsRespondent, during the period in question, had threetugboats, not all of which always were in use. The crew oneach boat consisted of two persons-an operator (ormaster)and a deckhand (or mate). Respondent's normalcomplement of regular, full-time crew personnel wasfive-three operators, one combination operator/deck-hand, and one deckhand. The operators sometimes diddeckhand s work.Thus, when all three boats were in operation, Respon-dent normally found it necessary to hire an additionaldeckhand on a casual basis to provide the requisite two-man crew for each boat. Bailey, characterized by ReeseWilliams, Respondent's vice presidentand general manag-er, asRespondent's "number one casual," commonly wasthe first person sought when this situationarose.2Baileyfirstworked for Respondent in early 1971, one day as adeckhand. He next worked for Respondent,again as adeckhand, on New Year's Day 1972. Thereafter, to thetimeof trial, he worked for Respondent as a deckhand, ona casual basis supplementing the regular employees, thesemonths and hours:April 1972-104 hoursMay 1972-100 hoursJune 1972-220 1 /2 hoursJuly 1972-117 1/2 hoursAugust 1972-34 1/2 hoursSept.1972-44 hoursOct.1972-17 hoursNov. 1972-0 hoursDec. 1972-8 1 /2 hoursJanuary 1973-122 hours3February 1973-0 hoursMarch 1973-0 hoursAlthough Bailey was and is considered Respondent's"number one casual," there apparently has been no clearpractice or understanding that he always be given "firstrefusal" when Respondent needs a casual. Bailey testifiedof sometimes checking with Respondent about the availa-bilityofwork and of an awareness that Respondentsometimes used other casuals. This suggests that he feltsome need to take the initiative to assure that he, ratherthan another casual, be hired. Consistent with this, VicePresident Williams indicated in his testimony that, when a2Bailey did not restrict his employment to Respondent. He workedsubstantial numbers of hours for other tugboat companies during the periodof the alleged discrimination3 According to Vice President Williams, Bailey could have worked all thehours he wanted in January 1973 in the cleanup ofan oil spill in theOakland Estuary.4Williams also testified that Respondent may have tried, unsuccessfully,to call Bailey before hiring other casuals during the period of allegeddiscrimination.This testimony was so, vague and imprecise as to qualify aslittlemore thanspeculation. There is noconvincingevidence that, otherthan inDecember 1972 when Bailey- declined work because of illness,Respondent tried during this period to call him beforehiring other casuals.5During the investigation of the charge, Vice PresidentWilliams signedcasual was needed quickly for a short job, Respondentsometimes called casuals other than Bailey?Roughly coincident with Respondent's allegedly discrim-inatory reduction in use of Bailey, two developmentsreduced its need for casuals generally. The first was amarked business downturn, beginning in July 1972 andcontinuing through December.5 This meant that the threeboats were in simultaneous use less often. The seconddevelopment was the hire, in late September 1972, of anadditional regular employee, James Armstrong. Armstrongwas hired in anticipation of the January 1973 retirement ofoneMigliore, an operator- This meant that, from lateSeptember until Migliore's departure, Respondent had sixregular, full-time employees for crewing purposes-enoughin ordinary circumstances to man the three boats withoutresort to casuals.6 The total hours worked for Respondentby all casuals other than Bailey during the period ofAugust 1972 to the time of trial were:August 1972-0 hoursSeptember 1972-5 hoursOctober 1972-0 hoursNovember 1972-5-1/2 hoursDecember 1972-12-1/2 hoursJanuary 1973-557-1/2 hoursFebruary 1973-0 hoursMarch 1973-0 hoursAt all relevant times, a collective-bargaining agreementexisted between Respondent and MM&P covering Res-pondent's operators and deckhands, both regular andcasual. On May 18, 1972, Bailey signed a "pledge card" insupport of IBU. On September 1, 1972, IBU filed with theNLRB's San Francisco Regional Office a petition forelection among those employees of Respondent covered bytheMM&P agreement.? IBU has picketed Respondent'spremises from time to time.After the filing of the IBU petition, according to Bailey'scredible and unrefuted testimony, he had the followingconversationswithMarion Loehr, a tug captain forRespondent, and a supervisor and agent within themeaning of the Act:(a)On or about September 6, 1972, Loehr telephonedBailey and asked if he had signed an IBU card. Baileyreplied that he had not, to which Loehr responded that hewould obtain an MM&P membership application forBailey if Bailey were interested.(b) Sometime between September 24 and 28, 1972, in theoffice and presence of Vice President Williams, Baileyasked Loehr if he had any MM&P cards. Loehr ascer-a statementfor the NLRB in December 1972 in which he expressed theopinion thatbusiness had been up in September1972. At thetrial,however,Respondent introduced a graph,based upon business records,which depictsa substantial downturn.GeneralCounsel did not objectto the offer of thisexhibit.I findthe graph to be the more probative.6Respondent learned of Migliore's intentionto retire in June or July1972. Armstrongsubmitted an employmentapplication to Respondent onAugust 8, 1972. The General Counsel doesnot contend that Respondentviolated the Actin hiring Armstrong,rather thanBailey, to replaceMigliore.7Administrativenotice is taken that this petition was dismissed asuntimelybecause of the existing MM&P agreement on September21, 1972. WESTERN TUG AND BARGE CORP.165tained that he did not, but told Bailey he would attempt toobtain some.8Bailey also testified to a telephone conversation withWilliams on or about September 24, 1972, when he calledin to check about work. According to Bailey, Williams saidthat there might be work the following Tuesday, then saidhe had heard a rumor that Bailey had signed an IBU cardand asked if that were true. Bailey "didn't answer him yesor no." Williams said he would be disappointed if Baileyhad signed, adding that Bailey would no longer work forRespondent if he had.9B.Analysis and Concluding FindingsThe General Counsel contends that the reduction inhours suffered by Bailey beginning in August 1972,coupled with his having signed an IBU card, the filing ofthe IBU petition, and Williams' statement that Baileywould no longer work for Respondent if he had signed anIBU card, compel the inference that Respondent purpose-fullywithheld work from Bailey because of his pro-IBUsympathies.'°It is apparent that the realization of a six-man regularcomplement through the hire of Armstrong in lateSeptember 1972, and the business downturn from Julythrough December, largely obviated the need for casuals.The business downturn plainly was not contrived to reducejob opportunity for Bailey. This leaves two arguable basesfor violation: that Respondent accelerated its hire ofArmstrong to reduce the need for Bailey; and thatRespondent, when it did need casuals, used others thanBailey without first attempting to call him.The timing of Armstrong's hire is suspicious, comingwithin about 4 days after Williams' conditional resolve todeny work to Bailey yet about 3 months beforeMigliore'sretirement.To this, the General Counsel adds that therecord is devoid of evidence that Armstrong worked otherthan as a deckhand during that time-work that for all therecord shows could have been done as well by Bailey. Thatthe record is silent whether Armstrong worked as anoperator during that period does not dictate the inferencethat he did not. But even if it did, the General Counsel'scase would not be particularly strengthened. It would seemnot unnatural that a replacement operator would be hire._before the departure of his predecessor and that, pendingthe departure, he would workas a mate.The question remains, however, whether discriminatorymotivation can be inferred from the 3-month overlap ofpredecessor and replacement employees, as opposed tosome lesser period of time. Again the record is silent, butRespondent easily could have had valid business reasonsfor hiring Armstrong when it did, such as a concern thatfurther delay would imperil its chances of obtaining anoperator of his qualifications. To this end, it may have keptArmstrong on the payroll the 3 months doing deckhand'swork exclusively, or doing little of either operator's ordeckhand's work; that is, more or less "on retainer." For,although the record establishes that Armstrong did somedeckhandmg during this period, it is silent how much.True, this is judicial conjecture. The point is, it carriessufficientplausibilityto disallow inferences adverse toRespondent based on the 3-month overlap, absent eviden-tiarycontext other than timing relative toWilliams'statement.I conclude, in other words, that it was General Counsel'sburden to show that Respondent didnothave a validbusiness purpose in hiring Armstrong when it did; notRespondent's to show that it did. This General Counselfailed to do. I, therefore, am unable to conclude thatRespondent timed its hire of Armstrong with a purpose todiscriminate against Bailey.This leaves the other arguable basis for violation-thatRespondent discriminatorily used casuals other thanBailey without first attempting to call him. Bailey had noestablished right of "first refusal," so such bypassing ofitselfwould not bespeak an unlawful motive,unless of afrequency inconsistent with past practice. A comparison ofhours worked by other casualsagainst thoseworked byBaileyduring the period in question eliminates thepossibility that bypassing of such frequency occurred. Tothe small extent that casuals other than Bailey did work,the 12-1/2 hours in December likely are explainable byBailey'sbeing ill, and the 5 September and 5 1/2November hours perhaps by Respondent's practice, onjobs of short notice and duration, of hiring whatever casualhappened to be readily at hand. In any event, there simplywas not a sufficient incidence of bypassing to suggest adiscriminatorypattern,Williams' statement to Baileynotwithstanding.Iconclude and find that Respondent did not withholdwork from Bailey in violation of Section 8(a)(1) and (3) ofthe Act.CONCLUSIONS OF LAW1.Western Tug and Barge Corporation is an employerengaged in commerce,and in activities affecting com-merce, within the meaning of Section 2(2), (6), and (7) ofthe Act.8Williams in his tesumony described-Loehr as something of anunofficial shop stewardfor MM&P.9Williams explicitlydenied conditioning Bailey's future employmentupon not signing an IBU card.Based upon Bailey's persuasive demeanor onthewitness stand and the straightforwardquality ofhis answers, ascompared withWilliams' less convincing manner, occasional evasiveness,and heavyreliance upon counsel's leading,I credit Bailey.in The General Counsel did not allege and does not contend thatRespondent committed independent violations of Section 8(a)(I). Accord-ingly, I make no findings with regard to the statements made to Bailey byWilliams and Loehr 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Inland Boatman's Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent has not withheld work from Claude C.Bailey, Jr., in violation of Section 8(a)(3) and (1) of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"The complaint is dismissed in its entirety.11 In the event no exceptionsare filed as providedin Sec.102 46, of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.